DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 8 March 2022 containing amendments to the claims and remarks.
Claims 1-4 and 7-23 are pending.  Claims 21-23 are newly added.
The previous rejections of claims 8, 16, 17, and 19 under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments to the claims.
The previous rejection of claims 1, 2, 8, 15-17, and 20 under 35 U.S.C. 102(a)(1) is maintained.  Claim 18 is rejected under 35 U.S.C. 112(d).  Claims 3, 4, 7, 9, 18, and 19 are indicated allowable.  Newly added claims 21-23 are allowed.  The rejections follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 is dependent upon a canceled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohanty (US 2013/0317238).
With respect to claims 1, 2, 8, 15-17, and 20, Mohanty discloses a system for processing a decomposable feedstock (e.g., polymer), the system comprising a processing tank configured to receive the feedstock and having a field generator configured to generate an electromagnetic field within the processing tank at a target frequency to decompose the feedstock into a gaseous product (see Mohanty, paragraphs [0002] and [0014]).  The system may accommodate the mixing of liquid co-feeds such as acids, bases, and enzymes (see Mohanty, paragraph [0041]).  The system includes distillation columns (see Mohanty, Fig. 10A) which the person having ordinary skill in the art understands as (at least partially) performing the function of liquid separation by gas condensation.  A catalytically active metal may be supported on (i.e. embedded within) a zeolite support structure (see Mohanty, paragraph [0079]).  The system may include multiple tanks suitable for decomposition of the feed material (see Mohanty, Fig. 10A).  The field generator comprises a conductive wire coiled about a hollow pipe, the hollow pipe coupled to a pump configured to circulate a coolant therein (see Mohanty, Fig. 10B).  With respect to claim 16, the claim does not structurally limit the claimed apparatus.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Allowable Subject Matter
Claims 3, 4, 7, 9, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-23 are allowed.

Response to Arguments
Applicant’s arguments filed 8 March 2022 have been fully considered but they are not persuasive.
Examiner understands Applicant’s arguments to be:
I.	The deposition of a catalyst on an electromagnetic induction coupler substantially differs from the embedding of a catalyst material within a non-reactive material.  In the former scenario, the catalyst rests on top of the material on which it is deposited.  In the latter, the catalyst is located within the material.

II.	Nowhere is it taught in Mohanty that the catalyst is embedded within a non-reactive material.

With respect to Applicant’s first and second arguments, Mohanty clearly discloses that catalysts can be “deposited on” an electromagnetic induction coupler “which could be a metal or non-metal or zeolite like structure 90” (see Mohanty, paragraph [0078]).  Any person having ordinary skill in the art knows that zeolite is a porous material.  Thus, in the instance where the catalysts were “deposited on” a porous zeolite or zeolite like structure, such catalyst would be found in (i.e. “embedded within”) the pores of such material.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771